Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 13, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00939-CV



                      IN RE ZAHIR QUERISHI, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              315th District Court
                             Harris County, Texas
                          Trial Court Cause No. 86707

                         MEMORANDUM OPINION

      On November 18, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michael Schneider, presiding judge of the 315th District Court of Harris County, to
rule on his pro se “Amended Writ of Habeas Corpus.”

      A criminal defendant is not entitled to hybrid representation in the same
cause and a trial court is free to disregard any pro se motions presented by a
defendant who is represented by counsel. See Robinson v. State, 240 S.W.3d 919,
922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.
App. 1995). As a result, “a trial court’s decision not to rule on a pro se motion” is
not “subject to review.” Robinson, 240 S.W.3d at 922. The absence of a right to
hybrid representation also means that a relator’s pro se mandamus petition should
be treated as presenting nothing for this court’s review. See Gray v. Shipley, 877
S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); In re
Harrison, 14-15-00370-CV, 2015 WL 5935816, at *2 (Tex. App.—Houston [14th
Dist.] Oct. 13, 2015, orig. proceeding).

      The Amended Writ of Habeas Corpus is included in the Appendix and has a
stamp indicating that it was filed on February 27, 2015. Relator was represented by
counsel Richard Wetzel when he allegedly filed and requested a ruling on his
Amended Writ of Habeas Corpus. See In re Querishi, 14-15-01100-CV, 2016 WL
546019, at *1 (Tex. App.—Houston [14th Dist.] Feb. 9, 2016, orig. proceeding)
and In re Texas Bd. of Pardons & Paroles, 495 S.W.3d 554 (Tex. App.—Houston
[14th Dist.] 2016, orig. proceeding). Because relator was represented by counsel
when he allegedly filed and requested a ruling on his Amended Writ of Habeas
Corpus, the trial court was free to disregard that filing and had no duty to rule.


                                           2
      Accordingly, we deny relator’s petition for writ of mandamus.



                                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                        3